Citation Nr: 0111062	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-10 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right arm fracture.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1983 to February 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1999 rating decision of the Buffalo, New York 
RO, which denied service connection for a right arm/elbow 
fracture and for an acquired psychiatric disorder/depression.  
The veteran submitted a notice of disagreement in December 
1999, and the RO issued a statement of the case in January 
2000.  The veteran submitted a substantive appeal in March 
2000. 


REMAND

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law defines VA's duty to assist a claimant in 
obtaining evidence necessary to substantiate the claim, and 
eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist (thus superceding the decision in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded).  These changes are 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  


(1) Residuals of a Right Arm Fracture

Statements of the veteran in the claims folder are to the 
effect that, during basic training in 1983/1984, he fractured 
his right arm near the elbow.  The veteran stated that he was 
hospitalized at the Balboa U.S. Naval Hospital in San Diego, 
California.  He entered active duty November 28, 1983. 

Service medical records in the claims folder do not reflect 
any injury or fracture of the veteran's right arm.  Since the 
veteran claims to have been hospitalized in service, and 
since in a claim of service connection development for 
complete service medical records must precede any 
determination, a specific attempt to obtain records regarding 
the veteran's period of hospitalization during basic training 
in San Diego, California, must be made.  See, e.g., Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999).

Accordingly, it is the judgment of the Board that an attempt 
should be made to obtain the veteran's hospital clinical 
records for a right arm injury; if unsuccessful, the veteran 
should be notified of any deficiency in obtaining the 
records.

Recent medical evidence shows a diagnosis of degenerative 
joint disease of the right elbow with arthroscopic clean-out, 
as well as evidence of decreased range of motion and sensory 
complaints.  The veteran has stated that he has had 
progressive pain and less-than-full extension of his right 
elbow since his injury in service.  Where there is a 
reasonable possibility that a current condition is related to 
or is the residual of a condition experienced in service VA 
should seek a medical opinion as to whether the veteran's 
claimed current disability is in any way related to service.  
Horowitz v. Brown, 5 Vet. App. 217 (1993).



(2)  An Acquired Psychiatric Disorder

As noted by the veteran's treating physician in November 
1999, the veteran has a current diagnosis of atypical 
depressive disorder.  Service medical records reflect that 
the veteran was hospitalized on two occasions for suicidal 
ideation and was diagnosed with a severe, dependent 
personality disorder.  These records also show a history of 
depression.  Under these circumstances, an examination is 
required to obtain a medical opinion as to whether the 
veteran's current psychiatric disability is the same 
disability or is in any way related to the manifestations of 
depression noted in service, and to obtain a more specific 
diagnosis as to the nature of the veteran's psychiatric 
disability.

The Board also emphasizes to the veteran that the information 
to be obtained on VA examination is vitally important to 
resolving the issues on appeal; hence, any failure to report 
to a scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The RO should request that the RO 
contact the National Personnel Records 
Center for that facility to search for 
the CLINICAL records of hospitalization 
and morning reports between November 28, 
1983, and June 30, 1984, at the Balboa 
U.S. Naval Hospital in San Diego, 
California.  The veteran should be 
notified of any deficiency in obtaining 
the records.

2.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran.  This should specifically 
include any outstanding records from 
source or facility identified by the 
veteran.  If any requested records are 
not available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified.  The veteran should be 
informed that he may submit additional 
medical records, also, and the RO should 
afford him an opportunity to do so before 
arranging for the veteran to undergo 
medical examination.  

3.  After associating with the claims 
file all additional records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination to determine 
the current nature, extent, 
manifestations, and etiology of any right 
arm disability.  The entire claims file, 
to include all evidence added to the 
record pursuant to this REMAND, as well 
as a complete copy of this REMAND, must 
be made available to and be reviewed by 
the physician designated to examine the 
veteran.  All indicated x-rays and 
laboratory tests should be completed.  
The report of examination should include 
a specific diagnosis as to whether the 
veteran does or does not have a right arm 
disability.  With respect to any 
identified disability, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that any 
right arm disability was caused or 
aggravated by the veteran's active 
military service.  The complete rationale 
for each conclusion reached should be set 
forth in a typewritten report.

4.  The veteran should also be afforded a 
VA psychiatric examination to determine 
the current nature, extent, 
manifestations, and etiology of any 
psychiatric disability.  The entire 
claims file, to include all evidence 
added to the record pursuant to this 
REMAND, as well as a complete copy of 
this REMAND, must be made available to 
and be reviewed by the physician 
designated to examine the veteran.  All 
indicated tests should be completed.  The 
report of examination should include a 
specific diagnosis as to whether the 
veteran does or does not a psychiatric 
disability.  With respect to any 
identified disability, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that any 
psychiatric disability was caused or 
aggravated by the veteran's active 
military service.  The complete rationale 
for each conclusion reached should be set 
forth in a typewritten report.

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

7.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the veteran's claim for 
service connection for a right arm 
disability and for a psychiatric 
disability in light of all pertinent 
evidence of record and legal authority, 
to specifically include that cited to 
herein.  The RO must provide adequate 
reasons and bases for its determinations, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in the 
REMAND.

8.  If any benefit requested by the 
veteran continues to be denied, he and 
his representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate 
consideration.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


